The Peterson road was constructed by contractors in 1924 or 1925. As left by the contractors it was not in satisfactory condition for travel. So far as this record shows the county engineer in charge of the road work in the district, without any authority whatever from the county board, in 1928 employed men to resurface the road with clay taken under agreement from plaintiff's land. The county board refused to pay for the clay. Had the board authorized the resurfacing and had its employes taken the clay under an unauthorized or illegal contract with plaintiff, I could agree with the majority; but where the project itself was wholly unauthorized, as here found by the trial court, I can see no basis for the doctrine of quasi contract. The county should not be compelled to pay for benefits which it did not want and did not authorize and which in the nature of things it cannot return.
In the cases cited by the majority the municipality either authorized the project which absorbed the plaintiff's money, property, or services, or as a municipality it accepted the benefits under conditions which gave it a choice as to whether it might accept or refuse them.